DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-20, drawn to a method for configuring/reconfiguring a PLD based accelerator unit to a low power or fully operational state, classified in G06F 1/32XX.
II. Claims 21-24, drawn to a method for designing a PLD based accelerator unit, classified in G06F 30/XX.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another and materially different process.  The product as claimed does not require synthesis, place and route, and generating program files for a first and second version of the hardware accelerator.  The product as claimed may be interpreted as being directed towards a PLD configured via an initial bit stream with a single version of a hardware accelerator.  The reconfiguration steps as claimed do not require a second version of a hardware accelerator with its own synthesis, place and route, and program file generation, as the broadest reasonable interpretation (BRI) of “reconfiguring” does not require, among other things, a second physical configuration.  Based on this reasoning, the process as claimed can also be used to make another and materially different product, i.e., a PLD with two versions of the hardware accelerator.
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
different classification in the art
different field of search due to divergent subject matter (i.e., Invention I does not require the steps of Invention II w.r.t. synthesis, place and route, generating program files, etc.)

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 10-12, 14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al., U.S. Patent Application Publication No. 2015/0198992.
Regarding claim 1, Kumar discloses a method comprising:
determining when a PLD based accelerator unit [Fig. 1: co-processor 102; para. 0025: “… processor 101 may be a…  field-programmable gate array (FPGA)”] is in an idle state [Fig. 4, steps 402, 404: determine that queue is empty; para. 0040: “In cases when no instructions are pending in micro-op queue 204, coprocessor 202 may enter an idle state where it may wait for an incoming instruction to execute”]; and
reconfiguring a PLD in the PLD based accelerator unit from a fully operational state to a low power state in response to determining the accelerator unit is in the idle state [Fig. 4, step 406: power down coprocessor; para. 0044: “In response to receiving the empty signal, power switching circuit 208 may reduce the voltage level to coprocessor 202. Power switching circuit may also be configurable to decouple or reduce a voltage level of a power supply output to micro-op queue 204”; para. 0085: “In addition, queue monitor 610 may instruct voltage selector 602 to switch to a first lower voltage output level once coprocessor 604 has entered the first low power mode”].
Regarding claim 7, Kumar teaches determining when the PLD based accelerator unit is in the idle state is achieved by monitoring requests to use the PLD based accelerator made by an application running on the computer system [para. 0040].
	Regarding claim 10, Kumar teaches reconfiguring the PLD back to the fully operational state in response to determining that the PLD based accelerator unit is required to support an application running on the computer system [Fig. 4, steps 407, 408: receiving new instruction for coprocessor, wake coprocessor; para. 0087: “In the second low power mode, some or all registers and operational states may not be preserved. In such a case, coprocessor 604 may require an initialization upon waking to an operational mode”;].
	Regarding claim 11, Kumar teaches a method comprising:
	configuring a PLD to a low power state [Fig. 4, step 408]; and
	reconfiguring the PLD from the low power state to a fully operational state in response to determining that an application running on the computer system is requesting access to the PLD based accelerator unit [Fig. 4, step 408].
	Regarding claim 12, Kumar teaches:
determining when a PLD based accelerator unit [Fig. 1: co-processor 102; para. 0025] is in an idle state [Fig. 4, steps 402, 404; para. 0040]; and
reconfiguring a PLD in the PLD based accelerator unit from a fully operational state to a low power state in response to determining the accelerator unit is in the idle state [Fig. 4, step 406; para. 0044; para. 0085].
Regarding claim 14, Kumar teaches that in a low power state, clocks in the PLD are turned off [para. 0022: “For example, clock signals may be blocked from the circuits to prevent unnecessary switching current while the coprocessor waits for a next instruction”].
[para. 0055: “In some embodiments, the second low power mode may be a full power-down mode and the second voltage level may be at or near ground potential, i.e., zero volts, as depicted in waveform 307”].
	Regarding claim 17, Kumar teaches that in the low power state, memory is placed in low power mode [para. 0044: “In response to receiving the empty signal, power switching circuit 208 may reduce the voltage level to coprocessor 202. Power switching circuit may also be configurable to decouple or reduce a voltage level of a power supply output to micro-op queue 204”].
Regarding claim 18, Kumar teaches determining when the PLD based accelerator unit is in the idle state is achieved by monitoring requests to use the PLD based accelerator made by an application running on the computer system [para. 0040: “In cases when no instructions are pending in micro-op queue 204, coprocessor 202 may enter an idle state where it may wait for an incoming instruction to execute”].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5, 6, 8, 9, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Konduru, U.S. Patent No. 8,928,351.
Regarding claim 2, Kumar teaches the method of claim 1, but does not teach loading a bit stream onto a PLD.

loading a bit stream onto a PLD [col. 4, lines 58-67: “In general, programmable circuitry is not operational or functional without first loading a configuration bitstream into the IC”]; and
programming the PLD with the bit stream to physically transform components on the PLD to support operation in the low power mode [col. 4, lines 58-67: “In general, the functionality of programmable circuitry is not established until configuration data is loaded into the IC. A set of configuration bits can be used to program programmable circuitry of an IC such as an FPGA. The configuration bit(s) typically are referred to as a "configuration bitstream." In general, programmable circuitry is not operational or functional without first loading a configuration bitstream into the IC. The configuration bitstream effectively implements or instantiates a particular circuit design within the programmable circuitry. The circuit design specifies, for example, functional aspects of the programmable circuit blocks and physical connectivity among the various programmable circuit blocks”].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Kumar and Konduru by modifying Kumar to load a bit stream onto a PLD, and to program the PLD with the bit stream to physically transform the PLD, as taught by Konduru, so as to support Kumar’s operation in low power mode.  Kumar and Konduru both disclose programmable logic devices (PLDs and/or FPGAs).  Kumar teaches that the coprocessor may be included on a processor that is implemented using an FPGA.  Konduru teaches that the functionality of an FPGA is not established until configuration data is loaded onto the FPGA.  This accords with the inherent functionality of an FGPA being a generic logic circuit that may be programmed to achieve a desired functionality. Konduru further teaches the step of loading a bit stream onto an FPGA in order to configure the FPGA for its intended function.  Since Kumar has established that the FPGA implements a low power mode, the bit stream must therefore “support operation 
Regarding claim 3, Kumar teaches that in a low power state, clocks in the PLD are turned off [para. 0022].
Regarding claim 5, Kumar teaches that in the low power state, power is turned off to a portion of the PLD [para. 0055].
Regarding claim 6, Kumar teaches that in the low power state, memory is placed in low power mode [para. 0044].
Regarding claim 13, Konduru discloses:
	loading a bit stream onto the PLD [col. 9, lines 1-3]; and 
programming the PLD with the bit stream to physically transform components on the PLD to support operation in the low power state [lines 4-18].
Regarding claims 8, 9, 19, and 20, official notice is taken that it would have been obvious to one of ordinary skill in the art to determine that the PLD based accelerator unit is in the idle state by monitoring power usage and/or processing information from an OS of the computer system.  It is well-known in the art that periods of processor inactivity result in lower power consumption compared to high activity.  Therefore it would have been obvious to monitor power consumption as a proxy for activity, with reduced power consumption indicating an idle state.  It is also well-known in the art to employ the operating system to monitor activity levels and/or power consumption for a processing device.  The operating system information may be used to determine an idle state of the processing device.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Konduru as applied to claim 2 above, and further in view of Vasudevan, U.S. Patent No. 7,265,605.

Vasudevan teaches in a low power state, unused transceivers on a PLD are disabled [col. 3, lines 8-12: “Further, during periods when device 100B is idle (e.g., not communicating with other devices), it may be desirable to temporarily power-down I/O circuitry 150 by disabling or reducing the value of VCCAUX while maintaining the VDD power supply to core logic 160, thereby reducing power consumption of the device by minimizing power dissipation in I/O circuitry 150”].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kumar, Konduru, and Vasudevan by modifying Kumar to disable unused transceivers, as taught by Vasudevan.  Kumar discloses an FGPA with transceivers [para. 0026: “Processor 101 may include one or more bus transceiver units that allow processor 101 to communication to other functional blocks within SoC 100 such as, power management unit 108, for example”; Fig. 1: I/O block 104] that is capable of operating in a low power state.  Vasudevan teaches that in a FGPA, it is desirable to power-down I/O circuitry to reduce power consumption.  It would therefore have been obvious to power down I/O circuitry in Kumar, including transceivers, to reduce power consumption as a suggested by Vasudevan.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Vasudevan.
Regarding claim 15, Kumar teaches the method of claim 11, but does not teach disabling unused transceivers.
Vasudevan teaches in a low power state, unused transceivers on a PLD are disabled [col. 3, lines 8-12].
[para. 0026] that is capable of operating in a low power state.  Vasudevan teaches that in a FGPA, it is desirable to power-down I/O circuitry to reduce power consumption.  It would therefore have been obvious to power down I/O circuitry in Kumar, including transceivers, to reduce power consumption as a suggested by Vasudevan.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wan et al., U.S. Patent Application Publication No. 2020/0218548, discloses a FGPA based hardware accelerator that may enter a power-saving mode [para. 0071].
Guo et al., U.S. Patent Application Publication No. 2019/0095229, discloses an FGPA that detects a power consumption rising above a threshold and selects a bitstream kernel corresponding to reduced power consumption [para. 0026].
Gupta et al., U.S. Patent Application Publication No. 2016/0335120 discloses an FGPA that is capable of re-parametrizing its run-time configurable kernel in order to reduce power consumption [para. 0081].,
Tseng et al., U.S. Patent No. 8,633,730, discloses a programmable logic device with a sleep bitstream and wake bitstream [col. 10, lines 9-18].
Sodhi et al., Patent Application Publication No. 2012/0179927, discloses various accelerators that are capable of entering a low power state when the accelerator is detected to be idle [para. 0016].
[col. 5, lines 52-59].
Gupta et al., U.S. Patent Application Publication No. 2007/0079161, discloses a co-processor that enters a sleep mode when an inactivity period is detected [Fig. 7].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Monday to Thursday and every other Friday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov